966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Calvin B. MAYFIELD, Appellant,v.Gilbert F. GANUCHEAU, Chief Clerk, et al.
No. 91-7044.
United States Court of Appeals, District of Columbia Circuit.
June 22, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's March 4, 1991 order be affirmed.   Although it is circuit law that personal jurisdiction is a matter to be raised by a party and not by a district court  sua sponte, see Anger v. Revco Drug Co., 791 F.2d 956, 958 (D.C.Cir.1986) (per curiam), we nevertheless affirm the district court's dismissal of appellant's complaint on the ground that the complaint is frivolous.  28 U.S.C. § 1915(d).   See Neitzke v. Williams, 490 U.S. 319, 327 (1989) (dismissal proper under § 1915(d) where claim is "based on an indisputably meritless legal theory");   Lawrence v. Bowsher, 931 F.2d 1579, 1580 (D.C.Cir.1991) ("s 1988 does not permit an award of attorney's fees to a pro se litigant, attorney or not");   Williams v. Wood, 612 F.2d 982, 985 (5th Cir.1980) ("Absolute immunity from damages actions applies ... for clerks of court acting in a nonroutine manner under command of court decrees or under explicit instructions of a judge").   It is


3
FURTHER ORDERED that appellant's motion to enter exhibit be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.